838 F.2d 465Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.FACTORY HOUSING OUTLET, INC., Jerry Danny Farmer, RaymondRobbins, Appellants,v.CONNER HOMES CORPORATION, Appellee.
No. 86-1553.
United States Court of Appeals, Fourth Circuit.
March 3, 1987.

Charlie R. Jessee;  Mary Lynn Tate (Yeary, Tate & Lowe, P.C., on brief), for appellants.
Stephen M. Hodges (Penn, Stuart, Eskridge & Jones, on brief), for appellee.
Before HARRISON L. WINTER, Chief Judge, SPROUSE, Circuit Judge, and MICHAEL, United States District Judge for the Western District of Virginia, sitting by designation.
PER CURIAM:


1
Factory Housing Outlet, Inc.  (Factory), its president and sole shareholder, Jerry Danny Farmer, and its Secretary-Treasurer, Raymond Robbins, sued Conner Homes Corporation (Conner) in state court for breach of a franchise agreement in which Conner authorized Factory to sell prefabricated homes.  The suit was removed to federal court.


2
When Factory and Farmer repeatedly ignored Conner's proper requests for discovery, as well as the district court's orders which compelled discovery and imposed sanctions, the district court dismissed the suit with prejudice.  Plaintiffs appeal, and we affirm.


3
The defaults of Factory and Farmer were so egregious that we think the district court acted within its discretion in dismissing their complaint with prejudice.  Robbins, however, was not implicated in the defaults and his complaint should not have been dismissed on this ground.  Nonetheless, we do not think that the complaint alleged a sufficient cause of action on his part.  We therefore affirm dismissal as to him on the ground of his failure to state a claim on which relief could be granted.  Dismissal on this ground is without prejudice to a subsequent well-pleaded complaint.


4
We affirm the judgment but direct that it be modified as to Robbins, in conformity with the views expressed herein.


5
MODIFIED AND AFFIRMED.